Exhibit 10.4

STOCKHOLDERS AGREEMENT

THIS STOCKHOLDERS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, this “Agreement”), dated as of July 25, 2017,
is made by and among Calyxt, Inc., a Delaware corporation (the “Company”),
Cellectis S.A., a French société anonyme (“Cellectis”) and the Persons listed on
Schedule A hereto (each, a “Non-Cellectis Holder” and collectively, the
“Non-Cellectis Holders”).

RECITALS

WHEREAS, Cellectis beneficially owned all of the outstanding Company Shares (as
defined below) prior to the consummation of the Company’s proposed initial
public offering (the “IPO”); and

WHEREAS, in connection with the IPO, the Company, Cellectis and the
Non-Cellectis Holders desire to provide for certain rights and obligations of
Cellectis, the Company and the Non-Cellectis Holders upon and after the
consummation of the IPO.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Additional Piggyback Rights” has the meaning set forth in Section 4.02(c).

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person; provided, however, that, for purposes of this Agreement, the
Company shall not be considered an “Affiliate” of any of Cellectis and its
Subsidiaries other than the Company, and each of Cellectis and its Subsidiaries
other than the Company shall not be considered an “Affiliate” of the Company. As
used herein, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, whether through ownership of voting securities or other interests, by
contract or otherwise. For purposes of this definition, “Affiliated,”
“controlling,” “controlled by,” and “under common control with” have correlative
meanings.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” has the meaning set forth in Section
4.04.

“Beneficially Owned” has the meaning set forth in Rule 13d-3 under the Exchange
Act, but without reference to clause (d)(1) of such Rule.



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to close.

“Cellectis” has the meaning set forth in the preamble.

“Claims” has the meaning set forth in 4.09(a).

“Company” has the meaning set forth in the preamble.

“Company Shares” means common stock of the Company and any and all securities of
any kind whatsoever of the Company that may be issued by the Company after the
date hereof in respect of, in exchange for, or in substitution of, Company
Shares, pursuant to any stock dividends, stock splits, reverse stock splits,
combinations, reclassifications, recapitalizations, share exchange,
consolidation or other reorganizations and the like occurring after the date
hereof.

“Company Shares Equivalents” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any event or contingency and without regard to any vesting or
other conditions to which such securities may be subject) Company Shares or
other equity securities of the Company (including any note or debt security
convertible into or exchangeable for Company Shares or other equity securities
of the Company).

“Demand Exercise Notice” has the meaning set forth in Section 4.01(a).

“Demand Registration” has the meaning set forth in Section 4.01(a).

“Demand Registration Request” has the meaning set forth in Section 4.01(a).

“Director” means a member of the Board of Directors.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Article 4, including: (i) SEC, stock exchange
and FINRA registration and filing fees and all listing fees and fees with
respect to the inclusion of securities on the NASDAQ or on any other securities
market on which the Company Shares are listed or quoted, (ii) fees and expenses
of compliance with state securities or “blue sky” laws and in connection with
the preparation of a “blue sky” survey, including reasonable fees and expenses
of outside “blue sky” counsel, (iii) printing and copying expenses,
(iv) messenger and delivery expenses, (v) expenses incurred in connection with
any road show, (vi) fees and disbursements of counsel for the Company,
(vii) with respect to each registration, the fees

 

2



--------------------------------------------------------------------------------

and disbursements of one counsel for the Participating Holder(s) (selected by
the Majority Participating Holders), (viii) fees and disbursements of all
independent public accountants (including the expenses of any audit and/or
comfort letter and updates thereof) and fees and expenses of other Persons,
including special experts, retained, or authorized to be retained, by the
Company, (ix) fees and expenses payable to any qualified independent underwriter
required under applicable FINRA rules, (x) any other fees and disbursements of
underwriters, if any, customarily paid by issuers or sellers of securities
(excluding, for the avoidance of doubt, any underwriting commission, discount or
spread), (xi) any rating agency fees, and (xii) expenses for securities law
liability insurance.

“FINRA” means the Financial Industry Regulatory Authority.

“Governing Documents” means (i) with respect to the Company, the certificate of
incorporation of the Company, as amended or modified from time to time, and the
by-laws of the Company, as amended or modified from time to time and (ii) with
respect to any other Person, such Person’s certificate of incorporation, by-laws
or other similar constitutive documents.

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Holder” means (i) Cellectis so long as it holds any Registrable Securities and
(ii) any Person owning Registrable Securities who is a Permitted Transferee and
becomes party to this Agreement.

“Independent Director” means a Director who qualifies, as of the date of such
Director’s election or appointment to the Board of Directors and as of any other
date on which the determination is being made, as an “independent director”
pursuant to SEC rules and applicable listing standards, as amended from time to
time, as determined by the Board of Directors without the vote of such Director.

“Initiating Holder” has the meaning set forth in Section 4.01(a).

“IPO” has the meaning set forth in the recitals.

“Litigation” means any action, proceeding or investigation in any court or
before any Governmental Authority.

“Majority Participating Holders” means (i) Cellectis if it is participating in
an offering of Registrable Securities pursuant to Sections 4.01 or Section 4.02
or (ii) otherwise, the Participating Holders holding more than 50% of the
Registrable Securities proposed to be included in such offering.

 

3



--------------------------------------------------------------------------------

“Manager” has the meaning set forth in Section 4.01(c).

Any “Necessary Action” means, with respect to a specified result, all actions
(to the extent such actions are permitted by law and by the Governing Documents)
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company Shares, (ii) causing the adoption
of stockholders’ resolutions and amendments to the Governing Documents,
(iii) causing Directors (to the extent such Directors were nominated or
designated by the Person obligated to undertake the Necessary Action, and
subject to any fiduciary duties that such Directors may have as Directors) to
act in a certain manner or causing them to be removed in the event they do not
act in such a manner, (iv) executing agreements and instruments, and (v) making,
or causing to be made, with governmental, administrative or regulatory
authorities, all filings, registrations or similar actions that are required to
achieve such result.

“Non-Cellectis Holder” and “Non-Cellectis Holders” have the meaning set forth in
the preamble.

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any registration or offering of Registrable
Securities pursuant to Section 4.01 or Section 4.02.

“Party” means the Company, Cellectis, the Non-Cellectis Holders and any
Permitted Transferee who becomes a Party pursuant to Article 5.

“Permitted Transferee” means in the case of any Holder, (i) any Affiliate of
such Holder that executes a customary joinder agreement to this Agreement or
(ii) a Person or Affiliated Persons to whom such Holder transferred a number of
Company Shares such that after giving effect to such transfer such Person or
Affiliated Persons Beneficially Owns or Own, in the aggregate, at least 10% of
the then outstanding Company Shares.

“Person” means an individual, partnership, limited liability company,
corporation, trust, other entity, association, estate, unincorporated
organization or a government or any agency or political subdivision thereof.

“Piggyback Shares” has the meaning set forth in Section 4.03(a)(iv).

“Registrable Securities” means any Company Shares held by the Holders at any
time (including those held as a result of the conversion or exercise of Company
Shares Equivalents); provided that, as to any Registrable Securities held by a
particular Holder, such securities shall cease to be Registrable Securities when
(A) a registration statement with respect to the sale of such securities shall
have been declared effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement, or
(B) (x) such securities are eligible to be sold by such Holder in a single
transaction in compliance with the requirements of Rule 144 under the Securities
Act, as such Rule 144 may be amended (or any successor provision thereto)
without volume limitations under Rule 144 and (y) such Holder no longer
Beneficially Owns in the aggregate a number of Company Shares equal to at least
10% of the then outstanding Company Shares.

 

4



--------------------------------------------------------------------------------

“Rule 144” and “Rule 144A” have the meaning set forth in Section 4.12.

“SEC” means the U.S. Securities and Exchange Commission.

“Section 4.03(a) Sale Number” has the meaning set forth in Section 4.03(a).

“Section 4.03(b) Sale Number” has the meaning set forth in Section 4.03(b).

“Section 4.03(c) Sale Number” has the meaning set forth in Section 4.03(c).

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Subsidiary” means, when used with respect to any Person, (a) a corporation in
which such Person or one or more Subsidiaries of such Person, directly or
indirectly, owns capital stock having a majority of the total voting power in
the election of directors of all outstanding shares of all classes and series of
capital stock of such corporation entitled generally to vote in such election;
and (b) any other Person (other than a corporation) in which such Person or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.

“Valid Business Reason” has the meaning set forth in Section 4.01(a)(iv).

“WKSI” has the meaning set forth in Section 4.04.

Section 1.02. Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and Section references are to this Agreement unless otherwise
specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

Each of the Parties hereby represents and warrants, solely with respect to
itself (and, in each case to the extent applicable in the case of Parties who
are natural persons), to each other Party that:

Section 2.01. Existence; Authority; Enforceability. Such Party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder. Such Party is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
performance of its obligations hereunder, have been authorized by all Necessary
Action, and no other act or proceeding on its part is necessary to authorize the
execution of this Agreement or the performance of its obligations hereunder.
This Agreement has been duly executed by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms except
as the same may be affected by bankruptcy, insolvency, moratorium or similar
laws, or by legal or equitable principles relating to or limiting the rights of
contracting parties generally.

Section 2.02. Absence of Conflicts. The execution and delivery by such Party of
this Agreement and the performance of its obligations hereunder does not
(a) conflict with, or result in the breach of any provision of the constitutive
documents of such Party; (b) result in any violation, breach, conflict, default
or event of default (or an event which with notice, lapse of time, or both,
would constitute a default or event of default), or give rise to any right of
acceleration or termination or any additional payment obligation, under the
terms of any contract, agreement or permit to which such Party is a party or by
which such Party’s assets or operations are bound or affected; or (c) violate
any law applicable to such Party, except, in the case of clause (b), as would
not have a material adverse effect on such Party’s ability to perform its
obligations hereunder.

Section 2.03. Consents. Other than as has already been obtained, no consent,
waiver, approval, authorization, exemption, registration, license or declaration
is required to be made or obtained by such Party in connection with the
execution, delivery or performance of this Agreement, except in each case, as
would not have a material adverse effect on such Party’s ability to perform its
obligations hereunder.

ARTICLE 3

GOVERNANCE

Section 3.01. Board of Directors.

(a) Effective as of the date of this Agreement, the Board of Directors shall be
composed of five Directors, each of whom shall be a designee of Cellectis and
two of whom shall be “independent directors” pursuant to applicable listing
standards, in each case in accordance with the Company’s Governing Documents.

 

6



--------------------------------------------------------------------------------

(b) From and after the date of this Agreement, so long as Cellectis and its
Affiliates Beneficially Own, in the aggregate, a number of Company Shares equal
to at least 15% of the then outstanding Company Shares, Cellectis shall have the
right, but not the obligation, to nominate for the Board of Directors a number
of designees equal to the greater of: (i) three designees and (ii) a majority of
the Directors. In the event that at any time the number of designees of
Cellectis who are members of the Board of Directors is fewer than the total
number of designees Cellectis is entitled to nominate pursuant to this Section
3.01(b), Cellectis shall have the right, at any time, to nominate such
additional designees to which it is entitled, in which case the Company shall
take, or cause to be taken, all Necessary Action to, (A) increase the size of
the Board of Directors as required to enable Cellectis to so nominate such
additional designees and (B) appoint such additional designees nominated by
Cellectis to such newly created directorships. So long as Cellectis and its
Affiliates Beneficially Own, in the aggregate, a number of Company Shares equal
to at least 15% of the then outstanding Company Shares, no change shall be made
to the number of Directors on the Board of Directors without the prior approval
of Cellectis.

(c) The Company shall take all Necessary Action to cause the Board of Directors
to be constituted as set forth in this Section 3.01 (including appointing or
removing designees nominated by Cellectis and filling any vacancies created by
reason of death, disability, retirement, removal or resignation of the
Cellectis’ designees with a new designee of Cellectis). The Company agrees to
include in the slate of nominees recommended by the Board of Directors and in
the Company’s proxy statement or notice of each meeting at which Directors are
to be elected those persons designated pursuant to this Section 3.01 and to use
its best efforts to cause the election or appointment of each such designee to
the Board of Directors, including nominating such designees to be elected as
Directors.

(d) Any nominee designated by Cellectis pursuant to this Section 3.01 may be
removed (with or without cause) from time to time and at any time by Cellectis
upon notice to the Company, and may otherwise only be removed for cause (subject
to Cellectis’ rights under this Section 3.01 with respect to any vacancy created
thereby).

(e) The Company shall enter into indemnification agreements and maintain
Directors and Officers liability insurance for the benefit of each nominee of
Cellectis elected or appointed to the Board of Directors with respect to all
periods during which such individual is a member of the Board of Directors, on
terms, conditions and amounts substantially similar to the terms, conditions and
amounts of the Company’s current Directors and Officers liability insurance
policy, and shall use commercially reasonable efforts to cause such
indemnification and insurance to be maintained in full force and effect. The
Company shall provide each such nominee with all benefits (including all fees
and entitlements) on substantially the same terms and conditions as are provided
to other members of the Board of Directors performing similar roles.

(f) The Company shall reimburse the designees of Cellectis for all reasonable
out-of-pocket expenses incurred in connection with their attendance at meetings
of the Board of Directors and any committees thereof.

 

7



--------------------------------------------------------------------------------

Section 3.02. Chairman; Committees.

(a) For so long as Cellectis is entitled to nominate Directors for election to
the Board of Directors pursuant to Section 3.01(b), Cellectis shall have the
right to designate the Director to serve in the role of Chairman of the Board of
Directors and to have at least one of their designated Directors serve on each
committee of the Board of Directors, to the extent such Directors are permitted
to serve on such committees under SEC rules and applicable listing standards
then in effect.

(b) The Company agrees to use its best efforts to cause the appointment of the
Director designated by Cellectis to serve in the role of Chairman and the
Directors designated by Cellectis to the committees of the Board of Directors in
accordance with this Section 3.02.

Section 3.03. Information; Duties.

(a) For so long as Cellectis and its Affiliates Beneficially Own, in the
aggregate, a number of Company Shares equal to at least 15% of the then
outstanding Company Shares, the Company agrees that (i) the Directors designated
by Cellectis may share confidential, non-public information about the Company
with Cellectis and its Affiliates and (ii) Cellectis and its employees and other
representatives and potential transferees of its Company Shares and their
representatives shall have the right to consult with and advise senior
management of the Company and to review the Company’s books and records upon
reasonable advance notice, in each case only to the extent reasonably necessary
in connection with their investment in the Company, including any potential
sales thereof, provided that such parties, potential transferees and their
respective representatives agree to keep any such confidential, non-public
information about the Company confidential (except as may be required by law or
applicable listing standards then in effect) and agree to comply with all
applicable securities laws in connection therewith.

(b) At any time during which the Company does not file reports with the SEC that
contain (a) audited annual financial statements of the Company and (b) unaudited
interim quarterly financial statements of the Company, the Company shall deliver
to Cellectis, within 10 days after the Company would have been required to file
the relevant report with the SEC (as if the Company were a non-accelerated
filer), consolidated balance sheets of the Company and the related consolidated
statements of income, cash flows and stockholders equity, including footnotes,
as of the end of each fiscal year and the end of each of the first three fiscal
quarters in each fiscal year of the Company.

(c) The Company agrees that, notwithstanding anything to the contrary in any
other agreement or at law or in equity, when Cellectis or its Affiliates take
any action under this Agreement (including in their respective capacities as
Holders) to give or withhold consent, Cellectis and such Affiliates shall, to
the fullest extent permitted by law, have no duty to consider the interests of
the Company or other Holders, if any, or any other stockholder of the Company
and may act exclusively in their and their Affiliates’ respective own interests;
provided, however, that the foregoing shall in no way affect the obligations of
the Parties to comply with the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

Section 3.04. Controlled Company.

(a) For so long as the Company qualifies as a “controlled company” under the
applicable listing standards then in effect, the Company will elect to be a
“controlled company” for purposes of such applicable listing standards, and will
disclose in its annual meeting proxy statement that it is a “controlled company”
and the basis for that determination. The Company and Cellectis acknowledge and
agree that, as of the date of this Agreement, the Company is a “controlled
company.” If the Company ceases to qualify as a “controlled company” under
applicable listing standards then in effect, Cellectis and the Company will take
whatever action may be reasonably necessary, if any, to cause the Company to
comply with SEC rules and applicable listing standards then in effect.

(b) After the Company ceases to qualify as a “controlled company” under
applicable listing standards then in effect, Cellectis shall cause a sufficient
number of their designees to qualify as “independent directors” to ensure that
the Board of Directors complies with such applicable listing standards in the
time periods required by the applicable listing standards then in effect.

Section 3.05. Cellectis Reserved Matters.

(a) For so long as Cellectis and its Affiliates Beneficially Own, in the
aggregate, a number of Company Shares equal to at least 50% of the then
outstanding Company Shares, the following matters shall require the prior
approval of Cellectis:

(i) any modification to the Company’s or any future Subsidiary of the Company’s
share capital (e.g., share capital increase or decrease) the creation of any
Subsidiary, any grant of stock-based compensation, any distributions or public
or private offering, merger, spin-off, liquidation, winding up or carve-out
transactions;

(ii) the annual business plan and annual budget of the Company and any
modification thereof;

(iii) any external growth transactions by the Company exceeding $500,000 and not
included in the approved annual business plan and annual budget of the Company;

(iv) any investment and disposition decisions of the Company exceeding $500,000
and not included in the approved annual business plan and annual budget of the
Company (it being understood that this excludes the purchase and sale of
inventory as a part of the normal course of business);

(v) any related-party agreement or any agreement or transaction between the
executives or stockholders of the Company, on the one hand, and the Company or
any of its Subsidiaries, on the other hand;

 

9



--------------------------------------------------------------------------------

(vi) any decision pertaining to the recruitment, dismissal or removal, or
increase of the compensation of executives and corporate officers of the
Company;

(vii) any material decision of the Company relating to material litigation of
the Company;

(viii) any decision of the Company relating to the opening of a social or
restructuring plan or pre-insolvency proceedings of the Company;

(ix) any buyback by the Company of Company Shares;

(x) any new borrowings or debts of the Company exceeding $500,000 and early
repayment of loans of the Company, if any (it being understood that Cellectis
will approve the entering into of contracts for revolving loans and other
short-term loans and the repayment of such for financing general operating
activities, such as revolving loans for inventory or factoring of receivables);

(xi) grants by the Company of any pledges on securities of the Company;

(xii) development of any new activities and businesses not described in the
annual business plan and annual budget of the Company;

(xiii) entry by the Company into any material agreement or partnership; and

(xiv) any offshore and relocation activities.

(b) For so long as Cellectis and its Affiliates Beneficially Own, in the
aggregate, a number of Company Shares equal to at least 15% of the then
outstanding Company Shares, the following matters shall require the prior
approval of Cellectis:

(i) any amendment to the Company’s Governing Documents that would change:

(A) the name of the Company;

(B) the jurisdiction of incorporation of the Company;

(C) the location of the Company’s principal executive offices;

(D) the purpose or purposes for which the Company is incorporated; or

(E) this Article 3;

(ii) any regular or special dividends to holders of the Company Shares;

(iii) the commencement of any voluntary, or the Company’s consent to any,
proceeding for the dissolution, winding up or bankruptcy of the Company or a
material Subsidiary (or group of Subsidiaries that are collectively material) of
the Company;

 

10



--------------------------------------------------------------------------------

(iv) any public or private offering, merger, amalgamation or consolidation of
the Company or the spinoff of a business of the Company or any sale, conveyance,
transfer or other disposition of the Company’s assets; and

(v) any appointment to the Board of Directors contrary to this Agreement or the
Governing Documents.

ARTICLE 4

REGISTRATION RIGHTS

Section 4.01. Registration.

(a) Demand Registrations. If the Company shall receive from either Cellectis or
any other Holder or group of Holders holding at least 10% of the then
outstanding Company Shares, in either case at any time beginning 180 days after
the effective date of the registration statement filed in connection with the
IPO (or such earlier time as agreed by the Company) a written request that the
Company file a registration statement with respect to Registrable Securities (a
“Demand Registration Request,” and the registration so requested is referred to
herein as a “Demand Registration,” and the sender(s) of such request pursuant to
this Agreement shall be known as the “Initiating Holder(s)”), then the Company
shall, within five days of the receipt thereof, give written notice (the “Demand
Exercise Notice”) of such request to all other Holders, and subject to the
limitations of this Section 4.01, use its reasonable best efforts to effect, as
soon as practicable, the registration under the Securities Act (including by
means of a shelf registration pursuant to Rule 415 thereunder if so requested
and if the Company is then eligible to use such a registration) of all
Registrable Securities that the Holders request to be registered. There is no
limitation on the number of Demand Registrations pursuant to this Section 4.01
which the Company is obligated to effect. However, the Company shall not be
obligated to take any action to effect any Demand Registration:

(i) within three months after a Demand Registration pursuant to this
Section 4.01 that has been declared, ordered or become automatically effective;

(ii) during the period starting with the date 15 days prior to its good faith
estimate of the date of filing of, and ending on a date 90 days after the
effective date of, a Company-initiated registration (other than a registration
relating solely to the sale of securities to employees of the Company pursuant
to a stock option, stock purchase or similar plan or to an SEC Rule 145
transaction), provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective;

(iii) where the anticipated offering price, before any underwriting discounts or
commissions, is equal to or less than $25,000,000;

(iv) if the Company shall furnish to such Holders a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the

 

11



--------------------------------------------------------------------------------

Board of Directors, any registration of Registrable Securities should not be
made or continued (or sales under a shelf registration statement should be
suspended) because (i) such registration (or continued sales under a shelf
registration statement) would materially interfere with a material financing,
acquisition, corporate reorganization or merger or other material transaction or
event involving the Company or any of its subsidiaries or (ii) the Company is in
possession of material non-public information, the disclosure of which has been
determined by the Board of Directors to not be in the Company’s best interests
(in either case, a “Valid Business Reason”), then (x) the Company may postpone
filing a registration statement relating to a Demand Registration Request or
suspend sales under an existing shelf registration statement until five Business
Days after such Valid Business Reason no longer exists, but in no event for more
than 90 days after the date the Board of Directors determines a Valid Business
Reason exists and (y) in case a registration statement has been filed relating
to a Demand Registration Request, if the Valid Business Reason has not resulted
from actions taken by the Company, the Company may cause such registration
statement to be withdrawn and its effectiveness terminated or may postpone
amending or supplementing such registration statement until five Business Days
after such Valid Business Reason no longer exists, but in no event for more than
90 days after the date the Board of Directors determines a Valid Business Reason
exists; and the Company shall give written notice to the Participating Holders
of its determination to postpone or withdraw a registration statement or suspend
sales under a shelf registration statement and of the fact that the Valid
Business Reason for such postponement, withdrawal or suspension no longer
exists, in each case, promptly after the occurrence thereof; provided, however,
that the Company shall not defer its obligation in this manner for more than a
total of 90 days in any 12 month period; or

(v) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

If the Company shall give any notice of postponement, withdrawal or suspension
of any registration statement pursuant to clause (iv) of this Section 4.01(a),
the Company shall not, during the period of postponement, withdrawal or
suspension, register any Company Shares, other than pursuant to a registration
statement on Form S-4 or S-8 (or an equivalent registration form then in
effect). Each Holder of Registrable Securities agrees that, upon receipt of any
notice from the Company that the Company has determined to withdraw or suspend
any registration statement pursuant to clause (iv) of this Section 4.01(a), such
Holder will discontinue its disposition of Registrable Securities pursuant to
such registration statement and, if so directed by the Company, will deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies, then in such Holder’s possession of the prospectus covering such
Registrable Securities that was in effect at the time of receipt of such notice.
If the Company shall have withdrawn or prematurely terminated a registration
statement filed pursuant to a Demand Registration (whether pursuant to clause
(iv) of this Section 4.01(a) or as a result of any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or
court), the Company shall not be considered to have effected an effective
registration for the purposes of this Agreement until the Company shall have
filed a new

 

12



--------------------------------------------------------------------------------

registration statement covering the Registrable Securities covered by the
withdrawn registration statement and such registration statement shall have been
declared effective and shall not have been withdrawn. If the Company shall give
any notice of withdrawal, suspension or postponement of a registration
statement, the Company shall, not later than five Business Days after the Valid
Business Reason that caused such withdrawal, suspension or postponement no
longer exists (but in no event later than 90 days after the date of the
postponement, suspension or withdrawal), use its reasonable best efforts to
effect the registration under the Securities Act of the Registrable Securities
covered by the withdrawn, suspended or postponed registration statement in
accordance with this Section 4.01 unless the Initiating Holders shall have
withdrawn such request, in which case the Company shall not be considered to
have effected an effective registration for the purposes of this Agreement), and
such registration shall not be withdrawn, suspended or postponed pursuant to
clause (iv) of this Section 4.01(a).

(b)

(i) The Company, subject to Sections 4.03 and 4.06, shall include in a Demand
Registration (x) the Registrable Securities of the Initiating Holders and
(y) the Registrable Securities of any other Holder of Registrable Securities,
which shall have made a written request to the Company for inclusion in such
registration pursuant to Section 4.02 (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such
Participating Holder) within 5 days after the receipt of the Demand Exercise
Notice.

(ii) The Company shall, as expeditiously as possible, but subject to the
limitations set forth in this Section 4.01, use its reasonable best efforts to
(x) effect such registration under the Securities Act (including by means of a
shelf registration pursuant to Rule 415 under the Securities Act if so requested
and if the Company is then eligible to use such a registration) of the
Registrable Securities which the Company has been so requested to register, for
distribution in accordance with such intended method of distribution and (y) if
requested by the Majority Participating Holders, obtain acceleration of the
effective date of the registration statement relating to such registration.

(c) In connection with any Demand Registration, the Majority Participating
Holders shall have the right to designate the lead managing underwriter (any
lead managing underwriter for the purposes of this Agreement, the “Manager”) in
connection with such registration and each other managing underwriter for such
registration, in each case subject to consent of the Company, not be
unreasonably withheld.

(d) If so requested by the Initiating Holder(s), the Company (together with all
Holders proposing to distribute their securities through such underwriting)
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting in accordance with
the terms of this Agreement.

 

13



--------------------------------------------------------------------------------

(e) Any Holder that intends to sell Registrable Securities by means of a shelf
registration pursuant to Rule 415 thereunder, shall give the Company two days’
prior notice of any such sale.

Section 4.02. Piggyback Registrations.

(a) If, at any time or from time to time the Company will register or commence
an offering of any of its securities for its own account or otherwise (other
than pursuant to registrations on Form S-4 or Form S-8 or any similar successor
forms thereto) (including but not limited to the registrations or offerings
pursuant to Section 4.01), the Company will:

(i) promptly give to each Holder written notice thereof (in any event within
five Business Days after the determination to pursue such offering); and

(ii) include in such registration and in any underwriting involved therein (if
any), all the Registrable Securities specified in a written request or requests,
made within 5 days after mailing or personal delivery of such written notice
from the Company, by any of the Holders, except as set forth in Sections 4.02(b)
and 4.02(f), with the securities which the Company at the time proposes to
register or sell to permit the sale or other disposition by the Holders (in
accordance with the intended method of distribution thereof) of the Registrable
Securities to be so registered or sold, including, if necessary, by filing with
the SEC a post-effective amendment or a supplement to the registration statement
filed by the Company or the prospectus related thereto. There is no limitation
on the number of such piggyback registrations pursuant to the preceding sentence
which the Company is obligated to effect. No registration of Registrable
Securities effected under this Section 4.02(a) shall relieve the Company of its
obligations to effect Demand Registrations under Section 4.01 hereof.

(b) If the registration in this Section 4.02 involves an underwritten offering,
the right of any Holder to include its Registrable Securities in a registration
or offering pursuant to this Section 4.02 shall be conditioned upon such
Holder’s participation in the underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall (together with the Company) enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting (i) in the case of a primary offering, by the Company or
(ii) in the case of an offering pursuant to Section 4.01, pursuant to Section
4.01(c).

(c) The Company, subject to 4.03 and 4.06, may elect to include in any
registration statement and offering pursuant to any Demand Registration by any
Holder, (i) authorized but unissued shares of Company Shares or Company Shares
held by the Company as treasury shares and (ii) any other Company Shares which
are requested to be included in such registration pursuant to the exercise of
piggyback registration rights granted by the Company after the date hereof and
which are not inconsistent with the rights granted in, or otherwise conflict
with the terms of, this Agreement (“Additional

 

14



--------------------------------------------------------------------------------

Piggyback Rights”); provided, however, that such inclusion shall be permitted
only to the extent that it is pursuant to, and subject to, the terms of the
underwriting agreement or arrangements, if any, entered into by the Initiating
Holders.

(d) If, at any time after giving written notice of its intention to register or
sell any equity securities and prior to the effective date of the registration
statement filed in connection with such registration or sale of such equity
securities, the Company shall determine for any reason not to register or sell
or to delay registration or sale of such equity securities, the Company may, at
its election, give written notice of such determination to all Holders of record
of Registrable Securities and (i) in the case of a determination not to register
or sell, shall be relieved of its obligation to register or sell any Registrable
Securities in connection with such abandoned registration or sale, without
prejudice, however, to the rights of Holders under Section 4.01, and (ii) in the
case of a determination to delay such registration or sale of its equity
securities, shall be permitted to delay the registration or sale of such
Registrable Securities for the same period as the delay in registering such
other equity securities.

(e) Notwithstanding anything contained herein to the contrary, the Company
shall, at the request of any Holder, file any prospectus supplement or
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by such Holder
if such disclosure or language was not included in the initial registration
statement, or revise such disclosure or language if deemed necessary or
advisable by such Holder including filing a prospectus supplement naming the
Holders, partners, members and shareholders to the extent required by law.

Section 4.03. Allocation of Securities Included in Registration Statement or
Offering

(a) Subject to subsection (e) of this Section 4.03, but notwithstanding any
other provision of this Agreement, in connection with an underwritten offering
initiated by a Demand Registration Request, if the Manager advises the
Initiating Holders in writing that marketing factors require a limitation of the
number of shares to be underwritten (such number, the “Section 4.03(a) Sale
Number”) within a price range acceptable to the Majority Participating Holders,
the Initiating Holders shall so advise all Holders of Registrable Securities
that would otherwise be underwritten pursuant hereto, and the Company shall use
its reasonable best efforts to include in such registration or offering, as
applicable, the number of shares of Registrable Securities in the registration
and underwriting as follows:

(i) first, all Registrable Securities requested to be included in such
registration or offering by the Holders thereof (including pursuant to the
exercise of piggyback rights pursuant to Section 4.02); provided, however, that
if such number of Registrable Securities exceeds the Section 4.03(a) Sale
Number, the number of such Registrable Securities (not to exceed the
Section 4.03(a) Sale Number) to be included in such registration shall be
allocated among all such Holders requesting inclusion thereof in proportion, as
nearly as practicable, to the respective amounts of Registrable Securities held
by such Holders at the time of filing of the registration statement or the time
of the offering, as applicable;

 

15



--------------------------------------------------------------------------------

(ii) second, if by the withdrawal of Registrable Securities by a Participating
Holder, a greater number of Registrable Securities held by other Holders, may be
included in such registration or offering (up to the Section 4.03(a) Sale
Number), then the Company shall offer to all Holders who have included
Registrable Securities in the registration or offering the right to include
additional Registrable Securities in the same proportions as set forth in
Section 4.03(a)(i);

(iii) third, to the extent that the number of Registrable Securities to be
included pursuant to clause (i) and (ii) of this Section 4.03(a) is less than
the Section 4.03(a) Sale Number, and if the underwriter so agrees, any
securities that the Company proposes to register or sell, up to the
Section 4.03(a) Sale Number; and

(iv) fourth, to the extent that the number of securities to be included pursuant
to clauses (i), (ii) and (iii) of this Section 4.03(a) is less than the
Section 4.03(a) Sale Number, the remaining securities to be included in such
registration or offering shall be allocated on a pro rata basis among all
Persons requesting that securities be included in such registration or offering
pursuant to the exercise of Additional Piggyback Rights (“Piggyback Shares”),
based on the aggregate number of Piggyback Shares then owned by each Person
requesting inclusion in relation to the aggregate number of Piggyback Shares
owned by all Persons requesting inclusion, up to the Section 4.03(a) Sale
Number.

(b) Subject to subsection (e) of this Section 4.03, but notwithstanding any
other provision of this Agreement, in a registration involving an underwritten
offering on behalf of the Company, which was initiated by the Company, if the
managing underwriter determines that marketing factors require a limitation of
the number of shares to be underwritten (such number, the “Section 4.03(b) Sale
Number”) the Company shall so advise all Holders whose securities would
otherwise be registered and underwritten pursuant hereto, and the number of
shares of Registrable Securities that may be included in the registration and
underwriting shall be allocated as follows:

(i) first, all equity securities that the Company proposes to register for its
own account;

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 4.03(b) is less than the Section 4.03(b) Sale
Number, among all Holders in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities requested for inclusion in such
registration by Holders pursuant to Section 4.02 up to the Section 4.03(b) Sale
Number; and

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 4.03(b) is less than the Section 4.03(b)
Sale Number, the remaining securities to be included in such registration shall
be allocated on a pro rata basis among all Persons requesting that securities be
included in such

 

16



--------------------------------------------------------------------------------

registration pursuant to the exercise of Additional Piggyback Rights, based on
the aggregate number of Piggyback Shares then owned by each Person requesting
inclusion in relation to the aggregate number of Piggyback Shares owned by all
Persons requesting inclusion, up to the Section 4.03(b) Sale Number.

(c) Subject to subsection (e) of this Section 4.03, if any registration pursuant
to Section 4.02 involves an underwritten offering by any Person(s) (other than a
Holder) to whom the Company has granted registration rights which are not
inconsistent with the rights granted in, or otherwise conflict with the terms
of, this Agreement, the managing underwriter (as selected by the Company or such
other Person) shall advise the Company that, in its view, the number of
securities requested to be included in such registration exceeds the number (the
“Section 4.03(c) Sale Number”) that can be sold in an orderly manner in such
registration within a price range acceptable to the Company, the Company shall
include shares in such registration as follows:

(i) first, the shares requested to be included in such registration shall be
allocated on a pro rata basis among such Person(s) requesting the registration
and all Holders requesting that Registrable Securities be included in such
registration pursuant to the exercise of piggyback rights pursuant to
Section 4.02, based on the aggregate number of securities or Registrable
Securities, as applicable, then owned by each of the foregoing requesting
inclusion in relation to the aggregate number of securities or Registrable
Securities, as applicable, owned by all such Holders and Persons requesting
inclusion, up to the Section 4.03(c) Sale Number;

(ii) second, to the extent that the number of securities to be included pursuant
to clause (i) of this Section 4.03(c) is less than the Section 4.03(c) Sale
Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all Persons requesting that securities be
included in such registration pursuant to the exercise of Additional Piggyback
Rights, based on the aggregate number of Piggyback Shares then owned by each
Person requesting inclusion in relation to the aggregate number of Piggyback
Shares owned by all Persons requesting inclusion, up to the Section 4.03(c) Sale
Number; and

(iii) third, to the extent that the number of securities to be included pursuant
to clauses (i) and (ii) of this Section 4.03(c) is less than the Section 4.03(c)
Sale Number, the remaining shares to be included in such registration shall be
allocated to shares the Company proposes to register for its own account, up to
the Section 4.03(c) Sale Number.

(d) If any Holder of Registrable Securities disapproves of the terms of the
underwriting, or if, as a result of the proration provisions set forth in
clauses (a), (b) or (c) of this Section 4.03, any Holder shall not be entitled
to include all Registrable Securities in a registration or offering that such
Holder has requested be included, such Holder may elect to withdraw such
Holder’s request to include Registrable Securities in such registration or
offering or may reduce the number requested to be included; provided, however,
that (x) such request must be made in writing, to the Company, Manager and, if
applicable, the Initiating Holder(s), prior to the execution of the underwriting
agreement

 

17



--------------------------------------------------------------------------------

with respect to such registration and (y) such withdrawal or reduction shall be
irrevocable and, after making such withdrawal or reduction, such Holder shall no
longer have any right to include such withdrawn Registrable Securities in the
registration as to which such withdrawal or reduction was made to the extent of
the Registrable Securities so withdrawn or reduced.

Section 4.04. Registration Procedures. If and whenever the Company is required
by the provisions of this Agreement to use its reasonable best efforts to effect
or cause the registration of any Registrable Securities under the Securities Act
as provided in this Agreement, the Company shall, as expeditiously as possible
(but, in any event, within 60 days after a Demand Registration Request in the
case of Section 4.04(a) below), in connection with the Registration of the
Registrable Securities and, where applicable, a takedown off of a shelf
registration statement:

(a) prepare and file with the SEC a registration statement on an appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof, which
registration form (i) shall be selected by the Company and (ii) shall, in the
case of a shelf registration, be available for the sale of the Registrable
Securities by the selling Holders thereof and such registration statement shall
comply as to form in all material respects with the requirements of the
applicable registration form and include all financial statements required by
the SEC to be filed therewith, and the Company shall use its reasonable best
efforts to cause such registration statement to become effective and remain
continuously effective from the date such registration statement is declared
effective until the earliest to occur (i) the first date as of which all of the
Registrable Securities included in the registration statement have been sold or
(ii) a period of 90 days in the case of an underwritten offering effected
pursuant to a registration statement other than a shelf registration statement
and a period of three years in the case of a shelf registration statement
(provided, however, that before filing a registration statement or prospectus or
any amendments or supplements thereto, or comparable statements under securities
or state “blue sky” laws of any jurisdiction, or any free writing prospectus
related thereto, the Company will furnish to one counsel for the Holders
participating in the planned offering (selected by the Majority Participating
Holders) and to one counsel for the Manager, if any, copies of all such
documents proposed to be filed (including all exhibits thereto), which documents
will be subject to the reasonable review and reasonable comment of such counsel
(provided that the Company shall be under no obligation to make any changes
suggested by the Holders), and the Company shall not file any registration
statement or amendment thereto, any prospectus or supplement thereto or any free
writing prospectus related thereto to which the Majority Participating Holders
or the underwriters, if any, shall reasonably object);

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement continuously effective for the
period set forth in Section 4.04(a) and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement in accordance with the
intended methods of disposition by the

 

18



--------------------------------------------------------------------------------

seller or sellers thereof set forth in such registration statement (and, in
connection with any shelf registration statement, file one or more prospectus
supplements covering Registrable Securities upon the request of one or more
Holders wishing to offer or sell Registrable Securities whether in an
underwritten offering or otherwise);

(c) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the Manager of such offering;

(d) furnish, without charge, to each Participating Holder and each underwriter,
if any, of the securities covered by such registration statement such number of
copies of such registration statement, each amendment and supplement thereto (in
each case including all exhibits), the prospectus included in such registration
statement (including each preliminary prospectus and any summary prospectus),
any other prospectus filed under Rule 424 under the Securities Act and each free
writing prospectus utilized in connection therewith, in each case, in conformity
with the requirements of the Securities Act, and other documents, as such seller
and underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by such seller (the
Company hereby consenting to the use in accordance with all applicable law of
each such registration statement (or amendment or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) or free writing prospectus by each such Participating Holder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus);

(e) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
state “blue sky” laws of such jurisdictions as any sellers of Registrable
Securities or any managing underwriter, if any, shall reasonably request in
writing, and do any and all other acts and things which may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions
(including keeping such registration or qualification in effect for so long as
such registration statement remains in effect), except that in no event shall
the Company be required to qualify to do business as a foreign corporation in
any jurisdiction where it would not, but for the requirements of this paragraph
(e), be required to be so qualified, to subject itself to taxation in any such
jurisdiction or to consent to general service of process in any such
jurisdiction;

(f) promptly notify each Participating Holder and each managing underwriter, if
any: (i) when the registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto, any post-effective
amendment to the registration statement or any free writing prospectus has been
filed and, with respect to the registration statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the SEC or
state securities authority for amendments or supplements to the registration
statement or the prospectus related thereto or for additional information;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the registration statement or the initiation of any proceedings for that

 

19



--------------------------------------------------------------------------------

purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the securities or state “blue sky” laws of any jurisdiction or the initiation of
any proceeding for such purpose; (v) of the existence of any fact of which the
Company becomes aware which results in the registration statement or any
amendment thereto, the prospectus related thereto or any supplement thereto, any
document incorporated therein by reference, any free writing prospectus or the
information conveyed to any purchaser at the time of sale to such purchaser
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statement
therein not misleading; and (vi) if at any time the representations and
warranties contemplated by any underwriting agreement, securities sale
agreement, or other similar agreement, relating to the offering shall cease to
be true and correct in all material respects; and, if the notification relates
to an event described in clause (v), the Company shall promptly prepare and
furnish to each such seller and each underwriter, if any, a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to the purchasers of such Registrable Securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein in the
light of the circumstances under which they were made not misleading;

(g) comply (and continue to comply) with all applicable rules and regulations of
the SEC (including maintaining disclosure controls and procedures (as defined in
Exchange Act Rule 13a-15(e)) and internal control over financial reporting (as
defined in Exchange Act Rule 13a-15(f)) in accordance with the Exchange Act),
and make generally available to its security holders, as soon as reasonably
practicable after the effective date of the registration statement (and in any
event within 45 days, or 90 days if it is a fiscal year, after the end of such
12 month period described hereafter), an earnings statement (which need not be
audited) covering the period of at least 12 consecutive months beginning with
the first day of the Company’s first fiscal quarter after the effective date of
the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(h)  (i)(A) cause all such Registrable Securities covered by such registration
statement to be listed on the principal securities exchange on which similar
securities issued by the Company are then listed (if any), if the listing of
such Registrable Securities is then permitted under the rules of such exchange,
or (B) if no similar securities are then so listed, to cause all such
Registrable Securities to be listed on a national securities exchange and,
without limiting the generality of the foregoing, take all actions that may be
required by the Company as the issuer of such Registrable Securities in order to
facilitate the managing underwriter’s arranging for the registration of at least
two market makers as such with respect to such shares with FINRA, and
(ii) comply (and continue to comply) with the requirements of any
self-regulatory organization applicable to the Company, including all corporate
governance requirements;

(i) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

 

20



--------------------------------------------------------------------------------

(j) enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as the Majority
Participating Holders or the underwriters shall reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (it being
understood that the Holders of the Registrable Securities which are to be
distributed by any underwriters shall be parties to any such underwriting
agreement and may, at their option, require that the Company make to and for the
benefit of such Holders the representations, warranties and covenants of the
Company which are being made to and for the benefit of such underwriters);

(k) use its reasonable best efforts (i) to obtain an opinion from the Company’s
counsel and a comfort letter and updates thereof from the Company’s independent
public accountants who have certified the Company’s financial statements
included or incorporated by reference in such registration statement, in each
case, in customary form and covering such matters as are customarily covered by
such opinions and comfort letters (including, in the case of such comfort
letter, events subsequent to the date of such financial statements) delivered to
underwriters in underwritten public offerings, which opinion and letter shall be
dated the dates such opinions and comfort letters are customarily dated and
otherwise reasonably satisfactory to the underwriters, if any, and to the
Majority Participating Holders, and (ii) furnish to each Holder participating in
the offering and to each underwriter, if any, a copy of such opinion and letter
addressed to such underwriter;

(l) deliver promptly to counsel for each Participating Holder and to each
managing underwriter, if any, copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement, and, upon
receipt of such confidentiality agreements as the Company may reasonably
request, make reasonably available for inspection by counsel for each
Participating Holder, by counsel for any underwriter, participating in any
disposition to be effected pursuant to such registration statement and by any
accountant or other agent retained by any Participating Holder or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such counsel for a Participating Holder, counsel for an underwriter,
accountant or agent in connection with such registration statement;

(m) use its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness of the registration statement, or the prompt
lifting of any suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction;

(n) provide a CUSIP number for all Registrable Securities, not later than the
effective date of the registration statement;

(o) use its best efforts to make available its employees and personnel for
participation in “road shows” and other marketing efforts and otherwise provide
reasonable assistance to the underwriters (taking into account the needs of the
Company’s businesses and the requirements of the marketing process) in marketing
the Registrable Securities in any underwritten offering;

 

21



--------------------------------------------------------------------------------

(p) prior to the filing of any document which is to be incorporated by reference
into the registration statement or the prospectus (after the initial filing of
such registration statement), and prior to the filing of any free writing
prospectus, provide copies of such document to counsel for each Participating
Holder and to each managing underwriter, if any, and make the Company’s
representatives reasonably available for discussion of such document and make
such changes in such document concerning the Participating Holders prior to the
filing thereof as counsel for the Participating Holders or underwriters may
reasonably request;

(q) furnish to counsel for each Participating Holder and to each managing
underwriter, without charge, at least one signed copy of the registration
statement and any post-effective amendments or supplements thereto, including
financial statements and schedules, all documents incorporated therein by
reference, the prospectus contained in such registration statement (including
each preliminary prospectus and any summary prospectus), any other prospectus
filed under Rule 424 under the Securities Act and all exhibits (including those
incorporated by reference) and any free writing prospectus utilized in
connection therewith;

(r) cooperate with the Participating Holders and the managing underwriter, if
any, to facilitate the timely preparation and delivery of certificates not
bearing any restrictive legends representing the Registrable Securities to be
sold, and cause such Registrable Securities to be issued in such denominations
and registered in such names in accordance with the underwriting agreement at
least three Business Days prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Participating Holders at least three Business Days prior to
any sale of Registrable Securities and instruct any transfer agent and registrar
of Registrable Securities to release any stop transfer orders in respect
thereof;

(s) cooperate with any due diligence investigation by any Manager, underwriter
or Participating Holder and make available such documents and records of the
Company and its Subsidiaries that they reasonably request (which, in the case of
the Participating Holder, may be subject to the execution by the Participating
Holder of a customary confidentiality agreement in a form which is reasonably
satisfactory to the Company);

(t) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(u) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities;

(v) take all reasonable action to ensure that any free writing prospectus
utilized in connection with any registration covered by Section 4.01 or 4.02
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act

 

22



--------------------------------------------------------------------------------

to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(w) in connection with any underwritten offering, if at any time the information
conveyed to a purchaser at the time of sale includes any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, promptly file with the SEC such amendments or supplements to
such information as may be necessary so that the statements as so amended or
supplemented will not, in light of the circumstances, be misleading.

To the extent the Company is a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) (a “WKSI”) at the time any Demand Registration
Request is submitted to the Company, and such Demand Registration Request
requests that the Company file an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) (an “automatic shelf registration
statement”) on Form S-3, the Company shall file an automatic shelf registration
statement which covers those Registrable Securities which are requested to be
registered. The Company shall use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which the Registrable Securities
remain Registrable Securities. If the Company does not pay the filing fee
covering the Registrable Securities at the time the automatic shelf registration
statement is filed, the Company agrees to pay such fee at such time or times as
the Registrable Securities are to be sold. If the automatic shelf registration
statement has been outstanding for at least three years, at the end of the third
year the Company shall refile a new automatic shelf registration statement
covering the Registrable Securities. If at any time when the Company is required
to re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to refile the shelf registration
statement on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective.

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall include in such registration statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 4.01, 4.02 or 4.04 that each Participating Holder
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as the Company may from time to time reasonably request so long
as such information is necessary for the Company to consummate such registration
and shall be used only in connection with such registration.

 

23



--------------------------------------------------------------------------------

If any such registration statement or comparable statement under state “blue
sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such Holder and the Company, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any state “blue sky” or securities law then in force, the deletion of
the reference to such Holder.

Section 4.05. Registration Expenses. All Expenses incurred in connection with
any registration, filing, qualification or compliance pursuant to Article 4
shall be borne by the Company, whether or not a registration statement becomes
effective. All underwriting discounts and all selling commissions relating to
securities registered by the Holders shall be borne by the holders of such
securities pro rata in accordance with the number of shares sold in the offering
by such Participating Holder.

Section 4.06. Certain Limitations on Registration Rights. In the case of any
registration under Section 4.01 pursuant to an underwritten offering, or, in the
case of a registration under Section 4.02, all securities to be included in such
registration shall be subject to the underwriting agreement and no Person may
participate in such registration or offering unless such Person (i) agrees to
sell such Person’s securities on the basis provided therein and completes and
executes all reasonable questionnaires, and other documents (including custody
agreements and powers of attorney) which must be executed in connection
therewith; provided, however, that all such documents shall be consistent with
the provisions hereof, and (ii) provides such other information to the Company
or the underwriter as may be necessary to register such Person’s securities.

Section 4.07. Limitations on Sale or Distribution of Other Securities.

(a) Each Holder and Non-Cellectis Holder agrees, (i) to the extent requested in
writing by a managing underwriter, if any, of any registration effected pursuant
to Section 4.01, not to sell, transfer or otherwise dispose of, including any
sale pursuant to Rule 144 under the Securities Act, any Company Shares, or any
other equity security of the Company or any security convertible into or
exchangeable or exercisable for any equity security of the Company (other than
as part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, not to exceed 90 days, and (ii) to the
extent requested in writing by a managing underwriter of any underwritten public
offering effected by the Company for its own account, not to sell any Company
Shares (other than as part of such underwritten public offering) during the time

 

24



--------------------------------------------------------------------------------

period reasonably requested by the managing underwriter, which period shall not
exceed 90 days; and, if so requested, each Holder and Non-Cellectis Holder
agrees to enter into a customary lock-up agreement with such managing
underwriter.

(b) The Company hereby agrees that, if it shall previously have received a
request for registration pursuant to Section 4.01 or 4.02, and if such previous
registration shall not have been withdrawn or abandoned, the Company shall not
sell, transfer, or otherwise dispose of, any Company Shares, or any other equity
security of the Company or any security convertible into or exchangeable or
exercisable for any equity security of the Company (other than as part of such
underwritten public offering, a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Company Shares Equivalent), until a period of 90 days shall have elapsed from
the effective date of such previous registration; and the Company shall (i) so
provide in any registration rights agreements hereafter entered into with
respect to any of its securities and (ii) use its reasonable best efforts to
cause each holder of any equity security or any security convertible into or
exchangeable or exercisable for any equity security of the Company purchased
from the Company at any time other than in a public offering to so agree.

Section 4.08. No Required Sale. Nothing in this Agreement shall be deemed to
create an independent obligation on the part of any Holder to sell any
Registrable Securities pursuant to any effective registration statement.

Section 4.09. Indemnification.

(a) In the event of any registration and/or offering of any securities of the
Company under the Securities Act pursuant to this Article 4, the Company will,
and hereby agrees to, and hereby does, indemnify and hold harmless, to the
fullest extent permitted by law, each Holder, its directors, officers,
fiduciaries, employees, shareholders, members or general and limited partners
(and the directors, officers, fiduciaries, employees, shareholders, members or
general and limited partners thereof), any underwriter (as defined in the
Securities Act) for such Holder and each Person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or Exchange Act,
from and against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) and expenses
(including reasonable fees of counsel and any amounts paid in any settlement
effected with the Company’s consent, which consent shall not be unreasonably
withheld or delayed) to which each such indemnified party may become subject
under the Securities Act or otherwise in respect thereof (collectively,
“Claims”), insofar as such Claims arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement under which such securities were registered under the
Securities Act or the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary or final prospectus or any amendment
or supplement thereto, together with the documents incorporated by reference
therein, or any free

 

25



--------------------------------------------------------------------------------

writing prospectus utilized in connection therewith, or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact in the information
conveyed by the Company to any purchaser at the time of the sale to such
purchaser, or the omission or alleged omission to state therein a material fact
required to be stated therein, or (iv) any violation by the Company of any
federal, state or common law rule or regulation applicable to the Company and
relating to action required of or inaction by the Company in connection with any
such registration, and the Company will reimburse any such indemnified party for
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
indemnified party in any such case to the extent such Claim arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary or final prospectus or free writing prospectus in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of such indemnified party specifically for use therein. Such indemnity
and reimbursement of expenses shall remain in full force and effect regardless
of any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such seller.

(b) Each Participating Holder shall, severally and not jointly, indemnify and
hold harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 4.09) to the extent permitted by law the Company,
its officers and directors, each Person controlling the Company within the
meaning of the Securities Act, each underwriter (within the meaning of the
Securities Act) of the Company’s securities covered by such a registration
statement, any Person who controls such underwriter, and any other Holder
selling securities in such registration statement and each of its directors,
officers, partners or agents or any Person who controls such Holder with respect
to any untrue statement or alleged untrue statement of any material fact in, or
omission or alleged omission of any material fact from, such registration
statement, any preliminary or final prospectus contained therein, or any
amendment or supplement thereto, or any free writing prospectus utilized in
connection therewith, if such statement or alleged statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company or its representatives by or on behalf of
such Participating Holder, specifically for use therein and reimburse such
indemnified party for any legal or other expenses reasonably incurred in
connection with investigating or defending any such Claim as such expenses are
incurred; provided, however, that the aggregate amount which any such
Participating Holder shall be required to pay pursuant to this Sections 4.09(b),
4.09(c) and 4.09(e) shall in no case be greater than the amount of the net
proceeds actually received by such Participating Holder upon the sale of the
Registrable Securities pursuant to the registration statement giving rise to
such Claim. The Company and each Participating Holder hereby acknowledge and
agree that, unless otherwise expressly agreed to in writing by such
Participating Holders to the contrary, for all purposes of this Agreement, the
only information furnished or to be furnished to the Company for use in any such
registration statement, preliminary or final prospectus or

 

26



--------------------------------------------------------------------------------

amendment or supplement thereto or any free writing prospectus are statements
specifically relating to (a) the beneficial ownership of Company Shares by such
Participating Holder and its Affiliates and (b) the name and address of such
Participating Holder. Such indemnity and reimbursement of expenses shall remain
in full force and effect regardless of any investigation made by or on behalf of
such indemnified party and shall survive the transfer of such securities by such
Holder.

(c) Indemnification similar to that specified in the preceding paragraphs
(a) and (b) of this Section 4.09 (with appropriate modifications) shall be given
by the Company and each Participating Holder with respect to any required
registration or other qualification of securities under any applicable
securities and state “blue sky” laws.

(d) Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 4.09, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 4.09, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Article 4. In case any action or
proceeding is brought against an indemnified party, the indemnifying party shall
be entitled to (x) participate in such action or proceeding and (y) unless, in
the reasonable opinion of outside counsel to the indemnified party, a conflict
of interest between such indemnified and indemnifying parties may exist in
respect of such claim, assume the defense thereof jointly with any other
indemnifying party similarly notified, with counsel reasonably satisfactory to
such indemnified party. The indemnifying party shall promptly notify the
indemnified party of its decision to assume the defense of such action or
proceeding. If, and after, the indemnified party has received such notice from
the indemnifying party, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense of such action or proceeding
other than reasonable costs of investigation; provided, however, that (i) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within 20 days after receiving notice from such
indemnified party that the indemnified party believes it has failed to do so;
(ii) if such indemnified party who is a defendant in any action or proceeding
which is also brought against the indemnifying party reasonably shall have
concluded that there may be one or more legal or equitable defenses available to
such indemnified party which are not available to the indemnifying party or
which may conflict with those available to another indemnified party with
respect to such Claim; or (iii) if representation of both parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct, then, in any such case, the indemnified party shall have the right to
assume or continue its own defense as set forth above (but with no more than one
firm of counsel for all indemnified parties in each jurisdiction, except to the
extent any indemnified party or parties reasonably shall have made a conclusion
described in clause (ii) or (iii) above) and the indemnifying party shall be
liable for any expenses therefor. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry

 

27



--------------------------------------------------------------------------------

of any judgment with respect to, any pending or threatened action or claim in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim), unless such settlement or compromise (i) includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party. The indemnity obligations contained in
Sections 4.09(a) and 4.09(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the indemnified party which consent shall not be
unreasonably withheld.

(e) If for any reason the foregoing indemnity is held by a court of competent
jurisdiction to be unavailable to an indemnified party under Section 4.09(a),
(b) or (c), then each applicable indemnifying party shall contribute to the
amount paid or payable to such indemnified party as a result of any Claim in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and the indemnified party, on the other
hand, with respect to such Claim as well as any other relevant equitable
considerations. The relative fault shall be determined by a court of law by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. If,
however, the allocation provided in the second preceding sentence is not
permitted by applicable law, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative faults but also the relative
benefits of the indemnifying party and the indemnified party as well as any
other relevant equitable considerations. The parties hereto agree that it would
not be just and equitable if any contribution pursuant to this Section 4.09(e)
were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the preceding sentences of this Section 4.09(e). The amount paid or
payable in respect of any Claim shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11 (f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding anything in this Section 4.09(e)
to the contrary, no indemnifying party (other than the Company) shall be
required pursuant to this Section 4.09(e) to contribute any amount greater than
the amount of the net proceeds actually received by such indemnifying party upon
the sale of the Registrable Securities pursuant to the registration statement
giving rise to such Claim, less the amount of any indemnification payment made
by such indemnifying party pursuant to Sections 4.09(b) and 4.09(c).

(f) The indemnity and contribution agreements contained herein shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract (except as set forth in
subsection (h) below) and shall remain operative and in full force and effect
regardless of any investigation

 

28



--------------------------------------------------------------------------------

made or omitted by or on behalf of any indemnified party and shall survive the
transfer of the Registrable Securities by any such party and the completion of
any offering of Registrable Securities in a registration statement.

(g) The indemnification and contribution required by this Section 4.09 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred; provided, however, that the recipient thereof
hereby undertakes to repay such payments if and to the extent it shall be
determined by a court of competent jurisdiction that such recipient is not
entitled to such payment hereunder.

(h) If a customary underwriting agreement shall be entered into in connection
with any registration pursuant to Section 4.01 or 4.02, the indemnity,
contribution and related provisions set forth therein shall supersede the
indemnification and contribution provisions set forth in this Section 4.09.

Section 4.10. Underwritten Offerings.

(a) Requested Underwritten Offerings. If the Initiating Holders request an
underwritten offering pursuant to a registration under Section 4.01 (pursuant to
a request for a registration statement to be filed in connection with a specific
underwritten offering or a request for a shelf takedown in the form of an
underwritten offering), the Company shall enter into a customary underwriting
agreement with the underwriters. Such underwriting agreement shall (i) be
satisfactory in form and substance to the Majority Participating Holders,
(ii) contain terms not inconsistent with the provisions of this Agreement and
(iii) contain such representations and warranties by, and such other agreements
on the part of, the Company and such other terms as are generally prevailing in
agreements of that type, including indemnities and contribution agreements on
substantially the same terms as those contained herein (it being understood that
an underwriting agreement in substantially the form of the underwriting
agreement for the IPO shall be deemed to satisfy the foregoing requirements).
Any Participating Holder shall be a party to such underwriting agreement and
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters shall also be made to and for the benefit of
such Participating Holder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such Participating Holder; provided, however,
that the Company shall not be required to make any representations or warranties
with respect to written information specifically provided by a Participating
Holder for inclusion in the registration statement (as set forth in the
penultimate sentence of Section 4.09(b) of this Agreement). Each such
Participating Holder shall not be required to make any representations or
warranties to or agreements with the Company or the underwriters other than
customary representations, warranties or agreements regarding such Participating
Holder, its ownership of, and title to, the Registrable Securities, any written
information specifically provided by such Participating Holder for inclusion in
the registration statement and its intended method of distribution; and any
liability of such Participating Holder to the Company, any underwriter or other
Person under such underwriting agreement shall be

 

29



--------------------------------------------------------------------------------

limited to the amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities pursuant to the registration statement and shall
be limited to liability for written information specifically provided by such
Participating Holder (as set forth in the penultimate sentence of Section
4.09(b) of this Agreement).

(b) Piggyback Underwritten Offerings. In the case of a registration pursuant to
Section 4.02 which involves an underwritten offering, the Company shall enter
into an underwriting agreement in connection therewith and all of the
Participating Holders’ Registrable Securities to be included in such
registration shall be subject to such underwriting agreement. Any Participating
Holder may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters shall also be made to and for the benefit of
such Participating Holder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such Participating Holder; provided, however,
that the Company shall not be required to make any representations or warranties
with respect to written information specifically provided by a Participating
Holder for inclusion in the registration statement. Each such Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than customary
representations, warranties or agreements regarding such Participating Holder,
its ownership of, and title to, the Registrable Securities, any written
information specifically provided by such Participating Holder for inclusion in
the registration statement (as set forth in the penultimate sentence of Section
4.09(b) of this Agreement) and its intended method of distribution; and any
liability of such Participating Holder to any underwriter or other Person under
such underwriting agreement shall be limited to the amount of the net proceeds
received by such Participating Holder upon the sale of the Registrable
Securities pursuant to the registration statement and shall be limited to
liability for written information specifically provided by such Participating
Holder (as set forth in the penultimate sentence of Section 4.09(b) of this
Agreement).

Section 4.11. Adjustments Affecting Registrable Securities. The provisions of
this Article 4 shall apply, to the full extent set forth herein with respect to
the Registrable Securities, to any and all shares of capital stock of the
Company or any successor or assign of the Company (whether by merger, share
exchange, consolidation, sale of assets or otherwise) or any Subsidiary of the
Company which may be issued in respect of, in exchange for or in substitution
of, Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof.

Section 4.12. Rule 144 and Rule 144A. If the Company shall have filed a
registration statement pursuant to the requirements of Section 12 of the
Exchange Act or a registration statement pursuant to the requirements of the
Securities Act in respect of the Company Shares or Company Shares Equivalents,
the Company covenants that (i) so long as it remains subject to the reporting
provisions of the Exchange Act, it will timely file the reports required to be
filed by it under the Securities Act or the Exchange Act (including, but not
limited to, the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144 under the Securities Act, as such Rule

 

30



--------------------------------------------------------------------------------

may be amended (“Rule 144”)) or, if the Company is not required to file such
reports, it will, upon the request of any Holder, make publicly available other
information so long as necessary to permit sales by such Holder under Rule 144,
Rule 144A under the Securities Act, as such Rule may be amended (“Rule 144A”),
or any similar rules or regulations hereafter adopted by the SEC, and (ii) it
will take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (A) Rule 144, (B) Rule 144A or (C) any similar
rule or regulation hereafter adopted by the SEC. Upon the request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S-3 (at any time
after it so qualifies), a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company and
such other information as may be reasonably requested in availing any Holder of
any rule or regulation of the SEC which permits the selling of any such
securities without registration or pursuant to such form.

Section 4.13. Limitations on Subsequent Registration Rights. From and after the
effective date of the first registration statement filed by the Company for the
offering of its securities to the general public, the Company may, without the
prior written consent of the Holders or the Non-Cellectis Holders, enter into
any agreement with any holder or prospective holder of any securities of the
Company which provides such holder or prospective holder of securities of the
Company comparable, but not more favorable or conflicting (including conflicting
with any priorities set forth in Section 4.03), information and registration
rights granted to the Holders hereby.

ARTICLE 5

TRANSFERS OF SHARES

Section 5.01. Rights and Obligations of Permitted Transferees.

(a) Any Permitted Transferee of a Holder may elect to become party to this
Agreement and, upon execution and delivery of a customary joinder agreement,
shall be considered a Party hereto and be treated as a Holder for all purposes
of this Agreement.

(b) Notwithstanding the foregoing, Section 5.01(a) shall not apply to any
Transfer of Company Shares to a Permitted Transferee completed pursuant to (i) a
registration statement, (ii) an underwritten registered public offering or
(iii) a bona fide sale pursuant to a brokers’ transaction, transaction directly
with a market maker or riskless principal transaction in each case in accordance
with Rule 144 under the Securities Act (including block trades), in each case
for which the transferor does not have knowledge that such Company Shares are
being transferred to a Permitted Transferee.

 

31



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL PROVISIONS

Section 6.01. Further Assurances. The Parties shall take all Necessary Action in
order to give full effect to this Agreement and every provision hereof. Each of
the Company, the Holders and the Non-Cellectis Holders shall take or cause to be
taken all lawful action necessary to ensure at all times that the Company’s
Governing Documents are not at any time inconsistent with the provisions of this
Agreement. In addition, each Party shall do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments, and documents as any other
Party reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement.

Section 6.02. Assignment; Benefit. The rights and obligations hereunder of the
Parties shall not be assigned without the prior written consent of Cellectis,
Calyxt and any Permitted Transferee who becomes a Party pursuant to Article 5,
except in connection with a transfer of Company Shares in compliance with
Article 5. In addition, the registration rights set forth in Article 4 may only
be assigned in connection with a transfer of at least 10% of the then
outstanding Company Shares. Any assignment of rights or obligations in violation
of this Section 6.02 shall be null and void. This Agreement shall be binding
upon and shall inure to the benefit of the Parties, and their respective
successors and permitted assigns.

Section 6.03. Pledges. Upon the request of Cellectis to pledge, hypothecate or
grant security interests in any or all of the Company Shares held by it,
including to banks or financial institutions as collateral or security for
loans, advances or extensions of credit, the Company agrees to cooperate with
Cellectis in taking action reasonably necessary to consummate any such pledge,
hypothecation or grant, including delivery of letter agreements to lenders in
form and substance reasonably satisfactory to such lenders (which may include
agreements by the Company in respect of the exercise of remedies by such
lenders) and instructing the transfer agent to transfer any such Company Shares
subject to the pledge, hypothecation or grant into the facilities of The
Depository Trust Company without restricted legends.

Section 6.04. Termination. This Agreement shall terminate on the date on which
Cellectis and its Affiliates no longer Beneficially Own, in the aggregate, a
number of Company Shares equal to at least 10% of the then outstanding Company
Shares, unless Cellectis has made a transfer of Company Shares to a Person
satisfying the definition of Permitted Transferee who has become a party to this
Agreement, in which case this Agreement shall terminate on the date on which
such Person no longer Beneficially Owns in the aggregate a number of Company
Shares equal to at least 10% of the then outstanding Company Shares.

Section 6.05. Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable, such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

32



--------------------------------------------------------------------------------

Section 6.06. Entire Agreement. This Agreement, the Governing Documents and the
other agreements referenced herein and therein constitute the entire agreement
among the Parties with respect to the subject matter hereof, and supersede any
prior agreement or understanding among them with respect to the matters referred
to herein.

Section 6.07. Amendment. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions of this Agreement may not
be given without the written consent of the Company and holders of a majority of
the Registrable Securities; provided, however, that in no event shall the
obligations of any holder of Registrable Securities be increased or the rights
of any Holder be adversely affected (without similarly increasing or adversely
affecting the rights of all Holders), except upon the written consent of such
Holder. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a registration statement and that does not directly or indirectly
affect the rights of other Holders of Registrable Securities may be given by
holders of at least a majority of the Registrable Securities being sold by such
Holders pursuant to such registration statement.

Section 6.08. This Agreement may not be amended, modified, supplemented, waived
or terminated (other than pursuant to Section 6.04) except with the written
consent of Cellectis; provided that, any amendment, modification, supplement,
waiver or termination that adversely affects the rights of the Company under
this Agreement, imposes additional obligations on the Company, or amends or
modifies Section 3.01, Section 3.02, Article 6, and any corresponding
definitions in Article 1, will require both (i) the written consent of Cellectis
and (ii) the written consent of the Company with the approval of the
“independent directors” of the Company.

Section 6.09. Waiver. Except as set forth in Section 6.08, no waiver of any
breach of any of the terms of this Agreement shall be effective unless such
waiver is expressly made in writing and executed and delivered by the Party
against whom such waiver is claimed. Waiver by any Party of any breach or
default by any other Party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the Parties or
from any failure by any Party to assert its or his or her rights hereunder on
any occasion or series of occasions.

Section 6.10. Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.

Section 6.11. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications

 

33



--------------------------------------------------------------------------------

authorized or required to be given pursuant to this Agreement shall be in
writing and shall be given, made or delivered (and shall be deemed to have been
duly given, made or delivered upon receipt) by personal hand-delivery, by
facsimile transmission, by electronic mail, by mailing the same in a sealed
envelope, registered first-class mail, postage prepaid, return receipt
requested, or by air courier guaranteeing overnight delivery, addressed as
follows:

If to Calyxt, Inc., to:

Calyxt, Inc.

600 County Road D West

Suite 8

New Brighton, MN 55112

Attention: Joseph Saluri, General Counsel

E-mail: joseph.saluri@calyxt.com

If to Cellectis S.A., to:

Cellectis S.A.

8, rue de la Croix Jarry

75013 Paris, France

Attention: Marie-Bleuenn Terrier, General Counsel

Facsimile: +33 (0)1 81 69 16 06

E-mail: marie-bleuenn.terrier@cellectis.com

 

34



--------------------------------------------------------------------------------

Section 6.12. Governing Law. This Agreement is governed by and will be construed
in accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle (whether of Delaware or any other
jurisdiction) that might refer the governance or the construction of this
Agreement to the law of another jurisdiction.

Section 6.13. Jurisdiction. Each of the Parties (a) consents to submit itself to
the personal jurisdiction of the Court of Chancery of the State of Delaware in
the event any dispute arises out of this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such court and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than the Court of Chancery of the State of
Delaware. Each Party hereby agrees that, to the fullest extent permitted by law,
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 6.11 shall be effective service of
process for any suit or proceeding in connection with this Agreement.

Section 6.14. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF. The Company or any Holder may file an
original counterpart or a copy of this Section 6.14 with any court as written
evidence of the consent of any of the Parties to the waiver of their rights to
trial by jury.

Section 6.15. Specific Performance. It is hereby agreed and acknowledged that it
will be impossible to measure the money damages that would be suffered if the
Parties fail to comply with any of the obligations imposed on them by this
Agreement and that, in the event of any such failure, an aggrieved Party will be
irreparably damaged and will not have an adequate remedy at law. Each Party
shall, therefore, be entitled (in addition to any other remedy to which such
Party may be entitled at law or in equity) to seek injunctive relief, including
specific performance, to enforce such obligations, without the posting of any
bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the Parties shall raise the defense that
there is an adequate remedy at law.

 

35



--------------------------------------------------------------------------------

Section 6.16. Adjustments. All references in this Agreement to Company Shares
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, reclassifications, recapitalizations, reorganizations and the like
occurring after the date hereof.

Section 6.17. No Third Party Beneficiaries. This Agreement is not intended to
confer upon any Person, except for the Parties, any rights or remedies
hereunder.

*  *  *

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties set forth below have duly executed this
Agreement as of the day and year first above written.

 

CALYXT, INC. By:     /s/ Federico A. Tripodi   Name:   Federico A. Tripodi  
Title:   Chief Executive Officer



--------------------------------------------------------------------------------

CELLECTIS S.A.

 

By:   /s/ André Choulika Name:     André Choulika Title:   Chief Executive
Officer



--------------------------------------------------------------------------------

By:   /s/ André Choulika Name:     André Choulika

 

By:   /s/ Philippe Dumont Name:     Philippe Dumont

 

By:   /s/ Alain Godard Name:     Alain Godard

 

By:   /s/ Anna Ewa Kozicz-Stankiewicz Name:     Anna Ewa Kozicz-Stankiewicz

 

By:   /s/ Laurent Arthaud Name:     Laurent Arthaud

 

By:   /s/ Federico A. Tripodi Name:     Federico A. Tripodi

 

By:   /s/ Bryan W. J. Corkal Name:     Bryan W. J. Corkal

 

By:   /s/ Dan Voytas Name:     Dan Voytas

 

By:   /s/ Feng Zhang Name:     Feng Zhang



--------------------------------------------------------------------------------

By:   /s/ Manoj Sahoo Name:     Manoj Sahoo

 

By:   /s/ Glenn Bowers Name:     Glenn Bowers

 

By:   /s/ Michel Arbadji Name:     Michel Arbadji

 

By:   /s/ Joseph B. Saluri Name:     Joseph B. Saluri



--------------------------------------------------------------------------------

Schedule A

Directors:

André Choulika

Philipe Dumont

Alain Godard

Anna Ewa Kozicz-Stankiewicz

Laurent Arthaud

Executive Officers:

Federico A. Tripodi

Bryan W. J. Corkal

Dan Voytas

Feng Zhang

Manoj Sahoo

Glenn Bowers

Michel Arbadji

Joseph B. Saluri